DETAILED ACTION
	This Office Action is in response to the Request for Continued Examination (RCE) filed on July 28, 2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 has been considered by the examiner.
Reasons for Allowance
Claims 1, 3-18, 20 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an individual boost circuit comprises:
a first PMOS transistor configured to operate in synchronization with a first clock voltage changed between a high voltage value and a low voltage value that is lower than the high voltage value, so as to enter an off-state when the first clock voltage is a high voltage value and to enter an on-state when the first clock voltage is a low voltage value, and being with a gate to which the first clock voltage is applied; a second PMOS transistor configured to operate in synchronization with a second clock voltage that has a reciprocal relation with the first clock voltage so as to enter an off-state when the second clock voltage is the high voltage value and to enter an on-state when the second clock voltage is the low voltage value, and being with a gate to which the second clock voltage is applied; an auxiliary capacitor; an auxiliary charging circuit configured to charge, when the first PMOS transistor is in an off-state and the second PMOS transistor is in an on-state, the auxiliary capacitor with a supplied voltage via the second switching transistor; and a boost charging circuit configured to supply, when the first PMOS transistor is in an on-state and the second PMOS transistor is in an off-state, a voltage to a circuit at a subsequent stage via the first PMOS transistor by a voltage corresponding to the second clock voltage through the auxiliary capacitor charged with the supplied voltage.
Dependent claims 3-5, 18, 22 and 25 would be considered to be allowable by virtue of their dependencies on independent claim 1. 
Regarding independent claim 6, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an individual boost circuit comprises:
a first PMOS transistor; a second PMOS transistor; an auxiliary capacitor; and a circuit at a subsequent stage, wherein a source of the first PMOS transistor is connected to the circuit at the subsequent stage, a gate and a source of the second PMOS transistor are connected to the auxiliary capacitor and is connected to a drain of the first PMOS transistor, a drain of 
Dependent claim 7 would be considered to be allowable by virtue of its dependency on independent claim 6. 
Regarding independent claim 8, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an individual boost circuit comprises:
first and fourth switching transistors configured to operate in synchronization with a first clock voltage changed between a high voltage value and a low voltage value that is lower than the high voltage value so as to enter an off-state when the first clock voltage is a high voltage value and to enter an on-state when the first clock voltage is a low voltage value; second and third switching transistors configured to operate in synchronization with a second clock voltage that has a reciprocal relation with the first clock voltage so as to enter an off-state when the second clock voltage is the high voltage value and to enter an on-state when the second clock voltage is the low voltage value; a first auxiliary capacitor; a second auxiliary capacitor; a first auxiliary charging circuit configured to charge the first auxiliary capacitor with a supplied voltage via the fourth switching transistor when the second switching transistor is in an off-state and the fourth switching transistor is in an on-state; a first boost charging circuit configured to supply, when the second switching transistor is in an on-state and the fourth switching transistor is in an off-state, a voltage to a circuit at a subsequent stage via the second switching transistor by a voltage corresponding to the first clock voltage through the first auxiliary capacitor charged with the supplied voltage; a second auxiliary charging circuit configured to charge, when the first switching transistor is in an off-state and the third switching transistor is in an on-state, the second auxiliary capacitor with the supplied voltage via the third switching transistor; and a second boost charging circuit configured to supply, when the first switching transistor is in an on-state and the third switching transistor is in an off-state, a voltage to the circuit at the subsequent stage via the first switching transistor by a voltage corresponding to the second clock voltage through the second auxiliary capacitor charged with the supplied voltage.
Dependent claims 9-15 and 20 would be considered to be allowable by virtue of their dependencies on independent claim 8. 
Regarding independent claim 16, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an individual boost circuit comprises:
a first PMOS transistor; a second PMOS transistor; a third PMOS transistor; a fourth PMOS transistor; a first auxiliary capacitor; and a second auxiliary capacitor, wherein a source of the first PMOS transistor is connected to a circuit at a subsequent stage, a source of the second PMOS transistor is connected to the circuit at the subsequent stage, a gate and a source of the third PMOS transistor are connected to a gate of the second PMOS transistor and the second auxiliary capacitor and are connected to a drain of the first PMOS transistor, a source of the fourth PMOS transistor is connected to a gate of the first PMOS transistor and the first auxiliary capacitor and is connected to a drain of the second PMOS transistor, a drain of the third PMOS transistor and a drain of the fourth PMOS transistor are connected to a power of a supplied voltage, and the first and second auxiliary capacitors are respectively connected to the first and second clock voltages that have a reciprocal relation.
Dependent claim 17 would be considered to be allowable by virtue of its dependency on independent claim 16. 
Regarding independent claim 23, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a boost circuit comprises:
individual boost circuits at a plurality of stages connected in series, wherein each of the individual boost circuits at the plurality of stages includes the individual boost circuit, and a power voltage of an external power is input to an individual boost circuit at a first stage as the supplied voltage and a charged voltage to the circuit at the subsequent stage in the individual boost circuit at a preceding stage is input to the individual boost circuit at each stage other than the first stage as the supplied voltage, a clock voltage from the first clock buffer circuit in the individual boost circuit at a preceding stage is input to the first clock buffer circuit of the individual boost circuit at each stage other than the first stage as the first reference clock voltage, and a clock voltage from the second clock buffer circuit in the individual boost circuit at the preceding stage is input to the second clock buffer circuit of the individual boost circuit at each stage other than the first stage as the second reference clock voltage, the individual boost circuit comprising: a first PMOS transistor configured to operate in synchronization with a first clock voltage changed between a high voltage value and a low voltage value that is lower than the high voltage value, so as to enter an off-state when the first clock voltage is a high voltage value and to enter an on-state when the first clock voltage is a low voltage value, and being with a gate to which the first clock voltage is applied; a second PMOS transistor configured to operate in synchronization with a second clock voltage that has a reciprocal relation with the first clock voltage so as to enter an off-state when the second clock voltage is the high voltage value and to enter an on-state when the second clock voltage is the low voltage value, and being with a gate to which the second clock voltage is applied; an auxiliary capacitor; an auxiliary charging circuit configured to charge, when the first PMOS transistor is in an off-state and the second PMOS transistor is in an on-state, the auxiliary capacitor with a supplied voltage via the second switching transistor; and a boost charging circuit configured to supply, when the first PMOS transistor is in an on- state and the second PMOS transistor is in an off-state, a voltage to a circuit at a subsequent stage via the first PMOS transistor by a voltage corresponding to the second clock voltage through the auxiliary capacitor charged with the supplied voltage, a source of the first PMOS transistor is connected to the circuit at the subsequent stage, a source of the second PMOS transistor is connected to the auxiliary capacitor and is connected to a drain of the first PMOS transistor, a drain of the second PMOS transistor is connected to a power of the supplied voltage, the auxiliary charging circuit includes a circuit starting from the power, passing the drain of the second PMOS transistor to the source of the second PMOS transistor, and reaching the auxiliary capacitor, and the boost charging circuit includes a circuit starting from the auxiliary capacitor, passing the drain of the first PMOS transistor to the source of the first PMOS transistor, and reaching the circuit at the subsequent stage,. a first clock buffer circuit configured to generate, from a first reference clock voltage, a clock voltage applied as the first clock voltage to the gate of the first PMOS transistor; and a second clock buffer circuit configured to generate, from a second reference clock voltage that has a reciprocal relation with the first reference clock voltage, a clock voltage applied as the second clock voltage to the gate of the second PMOS transistor.
Regarding independent claim 24, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a boost circuit comprises:
individual boost circuits at a plurality of stages connected in series, wherein each of the individual boost circuits at the plurality of stages includes the individual boost circuit, and wherein a power voltage of an external power is input to the individual boost circuit at a first stage as the supplied voltage and a charged voltage to the circuit at the subsequent stage in the individual boost circuit at a preceding stage is input to the individual boost circuit at each stage other than the first stage as the supplied voltage, wherein a clock voltage from the first clock buffer circuit in the individual boost circuit at the preceding stage is input to the first and second clock buffer circuits of the individual boost circuit at each stage other than the first stage as the first reference clock voltage, and wherein a clock voltage from the third clock buffer circuit in the individual boost circuit at the preceding stage is input to the third and fourth clock buffer circuits of the individual boost circuit at each stage other than the first stage as a second reference clock voltage, the individual boost circuit comprising: first and fourth switching transistors configured to operate in synchronization with a first clock voltage changed between a high voltage value and a low voltage value that is lower than the high voltage value so as to enter an off-state when the first clock voltage is a high voltage value and to enter an on-state when the first clock voltage is a low voltage value; second and third switching transistors configured to operate in synchronization with a second clock voltage that has a reciprocal relation with the first clock voltage so as to enter an off-state when the second clock voltage is the high voltage value and to enter an on-state when the second clock voltage is the low voltage value; a first auxiliary capacitor; a second auxiliary capacitor; a first auxiliary charging circuit configured to charge the first auxiliary capacitor with a supplied voltage via the fourth switching transistor when the second switching transistor is in an off-state and the fourth switching transistor is in an on-state; a first boost charging circuit configured to supply, when the second switching transistor is in an on-state and the fourth switching transistor is in an off-state, a voltage to a circuit at a subsequent stage via the second switching transistor by a voltage corresponding to the first clock voltage through the first auxiliary capacitor charged with the supplied voltage; a second auxiliary charging circuit configured to charge, when the first switching transistor is in an off-state and the third switching transistor is in an on-state, the second auxiliary capacitor with the supplied voltage via the third switching transistor; and a second boost charging circuit configured to supply, when the first switching transistor is in an on-state and the third switching transistor is in an off-state, a voltage to the circuit at the subsequent stage via the first switching transistor by a voltage corresponding to the second clock voltage through the second auxiliary capacitor charged with the supplied voltage, the first switching transistor is a first PMOS transistor with a gate to which the first clock voltage is applied, the second switching transistor is a second PMOS transistor with a gate to which the second clock voltage is applied, the third switching transistor is a third PMOS transistor with a gate to which the second clock voltage is applied, and the fourth switching transistor is a fourth PMOS transistor with a gate to which the first clock voltage is applied, a first clock buffer circuit configured to generate, from a first reference clock voltage, a clock voltage applied as the first clock voltage to the gate of the first PMOS transistor; a second clock buffer circuit configured to generate, from the first reference clock voltage, a clock voltage applied as the second clock voltage to the gate of the third PMOS transistor; a third clock buffer circuit configured to generate, from a second reference clock voltage that has a reciprocal relation with the first reference clock voltage, a clock voltage applied as the second clock voltage to the gate of the second PMOS transistor; and a fourth clock buffer circuit configured to generate, from the second reference clock voltage, a clock voltage applied as the first clock voltage to the gate of the fourth PMOS transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838